DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-6, 10-12, 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups I and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2021/03/02.  Claims 7-9 and 17-18 remain pending for examination.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Luly et al. (US 2008/0135817 A1) in view of Hazeldine (GB 770,619).
Regarding claims 7-9 and 18, Luly teaches a dielectric fluid (abstract) comprising fluorinated nitro-alkanes (analogous to R1R2R3NO2) such as CHF2NO2 ; [page 10: table 1], CF3NO2; [page 13: table 1,  page 16: table 2], inert gases such as CO2, N2O, HE, Ne; [page 14: table 1, claim 7: pages 22, 24], fluorinated cyano compound such as trifluoromethyl isocyanate; [claim 8], fluorinated ether compounds such as perfluoromethyl ether; [54, page 12: table 1, claim 7] or trifluoromethyl trifluorovinyl ether; [30].  
Regarding claims 7-8 and 17,  Luly does not teach the exact structure of formula 1 as claimed.  However, Hazeldine teaches preparation of fluorinated nitro-alkanes such as CF3CF2NO2, (CF3)2CFNO2, CF3(CF2)2NO2 or generally C3F7NO2 which are in gaseous form; [page 2: 66-85].  Luly and Hazeldine are related arts that of application of fluororinated nitro-alkanes as dielectric fluid and preparation (by chemical synthesis) of the very same compounds.  At the time before the effective filling date of invention, it would have been obvious to a person of ordinary skill in the art to add the compound of Hazeldine to Luly’s dielectric composition with the motivation of arriving and obtaining a dielectric fluid wherein its desired and designed properties are obtained by a mixture(s) of different dielectric chemical compounds, as is evident by detailed teaching of Luly. With respect to (claim 17) the amount or concentration of formula (I), it should be noted that this is not, expressly, taught by Luly since it is only teaching a relatively large number of dielectrics that could be used as different combinations.  Therefore, the instantly claimed amount would be a function of the precise chemical and 

                                      Relevant art cited

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form 892.


Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/M.R.A./
Examiner, Art Unit 1767
2021/03/11

/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767